UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 9, 2010 CHINA ARMCO METALS, INC. (Exact name of registrant as specified in its charter) Nevada 333-145712 26-0491904 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Waters Park Drive, Suite 98, San Mateo, CA 94403 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (650) 212-7620 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On February 9, 2010 China Armco Metals, Inc. (the “Company”) issued a press release to announce that it shares of common stock have been approved for listing on the NYSE Amex and anticipates that such shares will begin trading on this exchangeon Wednesday, February 10, 2010 under the ticker symbol "CNAM".A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K. The information furnished with this Current Report on Form 8-K shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 8.01Other Events On February 9, 2010 the Company announced that its shares of common stock have been approved for listing on the NYSE Amex and anticipates that such shares will begin trading on this exchange on Wednesday, February 10, 2010 under the ticker symbol "CNAM". This approval is contingent upon the Company being in compliance with all applicable NYSE Amex listing standards on the date the Company's common shares begin trading on the exchange, and may be rescinded by the NYSE Amex if the Company is not in compliance with such standards. Item 9.01.FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits 99.1China Armco Metals, Inc. Press Release dated February 9, 2010 (furnished herewith). Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 9, 2010 CHINA ARMCO METALS, INC. By: /s/ Kexuan Yao Kexuan Yao, Chief Executive Officer
